Citation Nr: 1503148	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-24 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for tinnitus, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for residuals of a pilonidal cyst disability, to include residuals thereof, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for esophageal cancer, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), based upon substitution of the appellant as the claimant.
6.  Entitlement to service connection for a prostate disability, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board rephrased the issue of entitlement to service connection for a cyst on the lower back to service connection for a pilonidal cyst disability, or residuals thereof, to reflect the wishes of the Veteran.  See notice of disagreement, received in July 2009. 

Unfortunately after the Veteran imitated this appeal by his submission of a notice of disagreement (NOD) as to the April 2009 rating decision, he died in December 2009.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.
FINDINGS OF FACT

1.  The Veteran timely initiated an appeal of the RO's denial of service connection for bilateral hearing loss, tinnitus, cyst on low back (rephrased to pilonidal cyst), esophageal cancer, COPD, and a prostate disability.

2.  The Veteran died in December 2009; the appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.  The Veteran was exposed to acoustic trauma while working on the flight lines in service.  

4.  With resolution of all reasonable doubt in his favor, the Veteran's mixed hearing loss in the right ear was related to acoustic trauma during service.

5.  A hearing loss disability in the left ear, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.  

6.  With resolution of all doubt in the Veteran's favor, his tinnitus was etiologically related to his right ear mixed hearing loss.

7.  The Veteran received treatment during service for a pilonidal cyst, but a pilonidal cyst, or any residuals thereof, has not been shown since the filing of the claim and during the pendency of this appeal.

8.  The Veteran was presumed to have been exposed to herbicides, including Agent Orange, during his service as an air policeman near the perimeter of the Ubon Royal Thai Air Force Base during the Vietnam Era.

9.  The Veteran's esophageal cancer was first demonstrated decades after service and is not etiologically related to any incident in service, to include exposure to herbicides.

10.  The Veteran's COPD was first demonstrated decades after service and is not etiologically related to a disease or injury in service, to include exposure to herbicides. 

11.  A prostate disability has not been shown since the filing of the claim and during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2002).

2.  The criteria to establish service connection for right ear mixed hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

3.  The criteria to establish service connection for left ear hearing loss are not met.   38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. § 3.310 (2014).

5.  The criteria to establish service connection for a pilonidal cyst, or residuals thereof, are not met.   38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The criteria to establish service connection for esophageal cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria to establish service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. § 3.303 (2014).

8.  The criteria to establish service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).   Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.   See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in May 2008, the Veteran filed a service connection claims for bilateral hearing loss, tinnitus, COPD, cyst disability, esophageal cancer, and a prostate disability.  The RO denied service connection for those disabilities in its April 2009 rating decision.  The Veteran subsequently submitted a timely notice of disagreement in June 2009, but unfortunately, he died six months later in December 2009. 

In March 2010, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, in addition to a request to be a substitute claimant in the Veteran's pending appeal.

In August 2012, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  Thereafter, the RO issued a statement of the case (SOC) in August 2012 and received the appellant's timely substantive appeal later in the same month.  

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in December 2009 after having filed an NOD as to the April 2009 rating decision, which initiated the appeal.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in August 2012.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  


III. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this decision, the Board grants service connection for right ear hearing loss and tinnitus, and this represents a complete grant of the benefits sought with respect to those claimed disabilities.

As to the remaining service connection claims on appeal, a pre-adjudicatory letter was sent to the Veteran in June 2008, and that letter fully satisfied VCAA notice requirements.  It apprised him of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  Additional notice letters were sent to him in December 2008 and January 2009.   The letters informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.  After the RO substituted the appellant as the claimant in the Veteran's pending appeal, it readjudicated the appeal by way of an August 2012 SOC as well as February 2013 SSOC.  

VA s also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA records, and various private treatment records, to include from Dr. Schwarz, The University of Miami- School of Medicine, Sylvester Cancer Institute, Dr. Lapco, Dr. Hostig, Dr. Diamond, Northwest Medical Center, Dr. Widick and Dr. Foster, and statements provided by the Veteran and the appellant in support of the claims.  

The Veteran and the appellant did not identify, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. 

The Veteran was afforded a VA audiologic examination in March 2009, and in his July 2009 NOD, he challenged the adequacy of the examination.  However, he did not provide any reasons for challenging the adequacy.  Without providing any basis for the challenge, the Board presumes the competency and adequacy of the examiner's opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  At any rate, as noted, the Board below awards the service connection claims for right ear hearing loss and tinnitus which is a complete grant of the benefits sought.  In addition, as will be indicated, the left hearing loss claim fails because audiometric results did not demonstrate that the Veteran had a disability for VA purposes, and the presence of a current hearing loss disability requires a review of only the audiometric findings, as opposed to any opinion provided by the March 2009 examiner.  

The Veteran was not afforded VA medical examinations in conjunction with the service connection claims for a pilonidal cyst disability, esophageal cancer, COPD, and a prostate disability.  Upon review however, examinations were not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the service connection claims for pilonidal cyst and a prostate disability, the threshold requirement of showing that the Veteran had the claimed disabilities during the pendency of this appeal is not met.  An examination is not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The extensive medical evidence of record, including the evidence as noted above, which would be expected to contain some amount of persuasive evidence of a current disability, simply does not contain a diagnosis or indication of a diagnosis for these two claimed disabilities.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (negative evidence generally may not be considered substantive evidence, unless there is a foundation established that the evidence would be expected to exist); Kahana v. Shinseki, 24 Vet.App. 428 (2011); see also Horn v. Shinseki, 25 Vet.App. 231, 239 n. 7 (2012) (the Board may draw a reasonable inference from the lack of notation of a condition in a medical report only if the report would be expected to contain such information).

In addition, although the record contains a current diagnosis of COPD, a VA examination is not required because there is no evidence demonstrating that the Veteran had an injury or disease of the lungs in service; there is no evidence of chronic symptoms of a lung disability in service; and there is no evidence demonstrating, by a competent opinion, that the currently diagnosed COPD may be associated with service, to include herbicide exposure.  See McClendon, supra.
 
Similarly, although a current diagnosis of esophageal cancer is shown, there is no evidence demonstrating that the Veteran had chronic esophageal symptoms in service, continuous symptoms thereafter, or esophageal cancer within the first post-service year.  Moreover, esophageal cancer is not a disability that may be presumed to be caused by the Veteran's presumed herbicide exposure (see 38 C.F.R. §§ 3.307, 3.309) in Thailand, and the record contains no medical evidence even suggesting a causal relationship between his esophageal cancer herbicide exposure.  Ultimately, there is no competent medical evidence of record which indicates that the Veteran's esophageal cancer may be related to his service.  Therefore, VA was not required to conduct an esophageal examination.

As no additional medical opinion would help substantiate the service connection claims for left ear hearing loss, a pilonidal cyst, COPD, esophageal cancer, and prostate disability, the Board does not find that any such development is necessary.   See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").


IV.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases, such as cancer (a malignant tumor) and sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


A.  Bilateral Hearing Loss

The Veteran asserted that he had bilateral hearing loss which was related to acoustic trauma sustained on the flight line in service.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In March 2009, VA afforded the Veteran a VA audiologic examination.  The report indicates that his military history was positive for noise exposure, and that he denied being provided hearing protection.   Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
50
50
60
80
80

Speech recognition score was 96 percent in the right ear and 100 percent in the left ear.  Diagnoses were right ear conductive and mixed hearing loss, and left ear sensorineural hearing loss at 6000 and 8000 Hertz only.  Acoustic trauma in service was conceded.  However, the March 2009 VA examiner concluded that the Veteran's bilateral hearing loss was less likely than not related to his military service, reasoning that the Veteran's hearing loss was primarily conductive in nature and not consistent with hearing loss associated with noise exposure.  The opinion was also based upon the fact that the Veteran's hearing was normal upon service discharge.  Finally, the examiner noted that that there is no medical evidence to support a late-onset noise induced hearing loss.   

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in the Veteran's left ear.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385, and the March 2009  audiometry findings did not produce findings that meet the above-stated regulatory definition of a hearing loss disability in the left ear.  There are no other audiometric findings dated since the Veteran filed this claim in May 2008.  

Parenthetically, uninterpreted private audiograms dated in August 2004 and September 2007, prior to the filing of the claim, are of record.  The Board as fact finder may interpret uninterpreted graphic representations of audiometric data and a review of the private audiogram graphical results do not demonstrate a hearing loss disability in the left ear for VA purposes.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Accordingly, as the record does not demonstrate that the Veteran had left ear hearing loss within VA standards since the filing of the claim, there is no valid claim of service connection for left ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   In concluding so, the Board recognizes that the Veteran was competent to report his hearing difficulty, and the appellant is competent to report any hearing difficulty that she may have observed the Veteran experience.  However, their statements are not competent to establish that the Veteran had a left ear hearing loss disability which by regulation must be shown by official audiometry.  The preponderance of the evidence is therefore against the service connection claim for a left ear hearing loss disability.

However, the Board finds that, resolving any doubt in favor of the appellant, the criteria to establish service connection for right ear hearing loss are met.  First, the March 2009 VA audiometric findings establish a current diagnosis of hearing loss in the right ear for VA purposes.  See 38 C.F.R. § 3.385.  Second, although there is no evidence of hearing loss complaints, treatment, or diagnoses in service, the Veteran's account of being exposed to acoustic trauma while on the flight line in service are both competent and credible.  See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the March 2009 VA examiner conceded in-service noise exposure based on the same lay statements.

Third, although the March 2009 VA examiner provided an unfavorable etiology opinion, the Board finds that it is inadequate in many respects.  First, the examiner stated that the Veteran's hearing loss was primarily conductive in nature and that such type of hearing loss is not typically associated with noise exposure.  However, acknowledging the Veteran's diagnosis of mixed (conductive and sensorineural) hearing loss in the right ear, at least some component of sensorineural hearing loss in that ear existed, and the March 2009 examiner did not explain why such hearing loss was unrelated to his accepted in-service noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). 

Second, the March 2009 VA examiner partly based her unfavorable opinion on the fact that the Veteran's hearing was normal upon separation from service; however, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Third, the March 2009 VA examiner's statement that there is no evidence of late-onset, noise-induced hearing loss does account for the Veteran's competent and credible statements that decreased hearing began during service and ever since.

The Board also notes that private medical records indicate that that he had a benign cholesteatoma tumor removed from his right ear in 1980 and 1988, and his private otolaryngologist stated in an August 2007 letter that the Veteran has hearing loss due to his history of cholesteatoma in the right ear.  However, the Board finds that this opinion does not account for the Veteran's hearing complaints prior to 1980 and the Veteran's in-service acoustic trauma.

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's right ear hearing loss disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He was competent to report that he experienced hearing difficulty during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's assertions as to his hearing loss symptoms in this case are credible; thus the Board finds that his statement that his diagnosed right ear hearing loss disability is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board affords the greatest amount of weight to: (1) the Veteran's medical evidence of a current right ear mixed hearing loss, (2) his conceded in-service acoustic trauma, (3) his competent and credible history of relevant symptoms during and ever since service discharge.  Thus, the evidence tends to show that, at least the sensorineural component portion of the right ear hearing loss is more likely than not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear mixed hearing loss has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

During the March 2009 VA audiologic examination, the Veteran also reported tinnitus in the right ear and there is no evidence in the record to suggest that the Veteran's account of having had tinnitus is not credible.  The Board notes that tinnitus is a condition capable of lay observation and diagnosis.   See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  .

Although the March 2009 VA examiner determined that the Veteran's tinnitus is not likely related to in-service acoustic trauma, she also determined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The probative medical evidence of record therefore demonstrates that the Veteran's tinnitus was proximately due to his hearing loss, which includes his now service connected right ear mixed hearing loss.  The Board also observes that the Veteran reported tinnitus in the right ear, the same ear that suffered mixed hearing loss.  Service connection for tinnitus, as secondary to right ear mixed hearing loss, is therefore established.  
  
C.  Pilonidal Cyst

The Veteran contended that he had a current pilonidal cyst disability which was related to an in-service diagnosis of same. 

The Veteran's STRs confirm that he was diagnosed with an infected pilonidal cyst in February 1966 for which he was placed on light duty.  After being treated, the cyst healed within approximately one-and-a half weeks.  Separation examination report dated in November 1966 notes a normal skin evaluation, with no mention of a pilonidal cyst.  On his Report of Medical History upon separation, the Veteran checked the boxes indicating that he had not had any boils or cysts, as relevant.  

A post-service private treatment record from Dr. Schwarz shows treatment for a pilonidal cyst in February 2004.  

The Veteran filed his service connection claim for pilonidal cyst in May 2008, and the RO denied the claim in April 2009 on the basis that a current disability had not been shown.  

Indeed, as noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Significantly, the VA and private records dated since the filing of the claim show no diagnosis of a pilonidal cyst or any residual disability.  In his July 2009 NOD, the Veteran indicated that he provided a VA Form 21-4142 from his treating physician, Dr. Schwarz, showing an ongoing disability.  However, Dr. Schwarz' records, which were received in 2010, document only one episode of a pilonidal cyst in February 2004, approximately 38 years after the in-service diagnosis.  In addition, this treatment record is silent with respect to any ongoing pilonidal cyst problems.  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence shows that the Veteran did not currently have a current pilonidal cyst disability, service connection for that disability is not established.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

Moreover, even if the Board were to presume that the record contained a current diagnosis, the claim would still fail since there is no competent medical evidence of record establishing or even suggesting that any pilonidal cyst diagnosed decades after service discharge was etiologically related to the in-service pilonidal cyst. 

Indeed, the Veteran was competent to report observable symptoms such as pain along the tailbone near the cleft of the buttocks, but whether a pilonidal cyst was present since the filing of the claim is not a question that can be competently answered by the Veteran or the appellant because the diagnosis of a pilonidal cyst falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the threshold element of a service connection claim (a current disability) has not been met, service connection for a pilonidal cyst must be denied.  The benefit of the doubt doctrine is not for application where, as here, the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Esophageal Cancer 

A private biopsy taken in August 2008 revealed the presence of malignant cells in the Veteran's esophagus, and the Veteran attributed such diagnosis to in-service herbicide exposure.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran in this case is not shown to have had service in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Rather, his service personnel records demonstrate that he served at the Ubon Royal Thai Air Force Base in Thailand from January 1966 to January 1967.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

Because the Veteran in this case served in the United States Air Force in Thailand at Ubon Airfield during the Vietnam era, and his MOS duties as an air policeman included close perimeter aircraft guard (see AF Form 75, USAF Airman Performance Report), his herbicide exposure in Thailand is conceded.  See also, September 2012 rating decision in which the RO conceded such exposure.

However, esophageal cancer is not a disability for which presumptive service connection based on herbicide exposure is warranted.  In fact, VA has specifically determined that the presumption of service connection based on herbicide exposure is not warranted for gastrointestinal tract tumors, including esophageal cancer.  This finding is based on consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to VA.  See, e.g., 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Thus, presumptive service connection based on herbicide exposure for esophageal cancer is not established.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may also be established by showing that a disorder was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

The record does not contain any competent and credible evidence of a nexus between the Veteran's esophageal cancer and service, to include herbicide exposure.  Neither the Veteran nor the appellant has submitted any evidence even suggesting such a relationship and the Board is not aware of any persuasive evidence suggesting such a connection.  See Monzingo v. Shinseki, 26 Vet.App. 97, 101-02 (2012) (in order to be constructively before the Board, a document (1) must have been clearly generated by VA or submitted to VA by the appellant, (2) could reasonably be expected to be part of the record, and (3) must bear a direct relationship to the claimant's appeal). The Veteran's and appellant's lay assertions that a medical relationship existed between the Veteran's esophageal cancer and his service are not competent.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether esophageal cancer is etiologically related to service (to include herbicide exposure)-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the lay assertions in this regard are not competent and carry no probative value.

In addition, the record does not otherwise provide a basis to award service connection for esophageal cancer.  The Veteran's STRs are completely negative for any esophageal symptoms, findings, or diagnoses.  There are no specific allegations as to continuing esophageal symptoms since service discharge.  See Walker, supra.  
There is also no medical evidence that esophageal cancer was manifested (to any degree) during the first post-service year; therefore, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of esophageal cancer is not shown in the record until 2008, more than four decades after the Veteran's separation from military service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's esophageal cancer was not incurred in or otherwise caused by active service, including as due to in-service herbicide exposure, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 


E.  COPD 

The Veteran's basis for his service connection claim for COPD is unclear.  He did not report, and the evidence does not show, that he sustained a lung injury or was diagnosed with lung disease in service, and the appellant has not provided any argument in this regard.

There is evidence of a current diagnosis of COPD (see August 2007 private records noting history of COPD and the Veteran's death certificate); however, the weight of the competent evidence is against a finding that COPD had its onset in or is otherwise medically related to his service.  As alluded to, his STRs show no pulmonary complaints, findings, or diagnoses.  Clinical evaluation of the respiratory system conducted during the November 1966 separation examination was normal.  

However, a relevant pulmonary diagnosis of asthma is not shown in the record until April 2002, approximately 35 years after the Veteran separated from service-a factor that tends to weigh against a finding that his pulmonary disability was incurred during service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

There is also no competent evidence or opinion relating the Veteran's pulmonary disability diagnosed decades after his service discharge to any incident of service.   

With regard to the Veteran's assertion that a medical nexus exists between his COPD and service or exposure to herbicides, the matter of the etiology of this complex disability is only within the province of trained professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have possessed the appropriate medical training and expertise, he was not competent to render a probative (i.e., persuasive) opinion.  Hence, with respect to his COPD, his lay assertions of medical nexus are not competent and have no probative value.  Moreover, the appellant has not submitted any evidence suggesting a link between COPD and herbicide exposure and the Board is not aware of any persuasive evidence suggesting such a connection.  See Monzingo v. Shinseki, 26 Vet.App. at 101-02.

The Board notes further that the Veteran's COPD is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded based upon a showing of continuity of symptomatology.  See Walker, supra.

In addition, to the extent that the Veteran attributed his pulmonary disability to his conceded herbicide exposure in service, the Board notes that COPD is not one of the presumptive diseases associated with herbicide exposure. 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection based on herbicide exposure is not in order.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that COPD was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 

F.  Prostate Claim

The competent and credible evidence does not show that the Veteran was diagnosed with a prostate disability since the filing of the claim and during the pendency of this appeal.  The relevant medical records are completely negative for a current prostate disability.  See 38 U.S.C. § 5107(a) Fagan,, 573 F.3d at 1287.  

Although the Veteran, as a lay person, was competent to comment on observable prostate/urinary symptoms, his attribution of these symptoms to a particular medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Because the evidence does not indicate that the Veteran had the appropriate medical training, experience, or expertise, he was not competent to render a diagnosis of a prostate disability.  The appellant has not provided any specific argument with regard to the prostate claim.  Accordingly, the lack of any medical or persuasive lay evidence of a current diagnosis is fatal to the claim.  See 38 U.S.C. § 5107(a) Fagan,, 573 F.3d at 1287.   

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the threshold element of a service connection claim (a current disability) has not been met, service connection for a prostate disability must be denied.


ORDER

Service connection for mixed hearing loss in the right ear, for purposes of accrued benefits, is granted.

Service connection for left ear hearing loss for purposes of accrued benefits is denied.

Service connection for tinnitus for purposes of accrued benefits is granted,  

Service connection for a pilonidal cyst, or residuals thereof, for purposes of accrued benefits, is denied.

Service connection for esophageal cancer, for purposes of accrued benefits,
is denied.

Service connection for COPD, for purposes of accrued benefits, is denied.  

Service connection for a prostate disability, for purposes of accrued benefits,
is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


